Exhibit 10.1

EXECUTION VERSION

$450,000,000

JARDEN CORPORATION

17/8% SENIOR SUBORDINATED CONVERTIBLE NOTES DUE 2018

PURCHASE AGREEMENT

September 12, 2012

BARCLAYS CAPITAL INC.

J.P. MORGAN SECURITIES LLC,

As Representatives of the several

  Initial Purchasers named in Schedule I attached hereto,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Jarden Corporation, a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to you, as the initial purchasers (the “Initial Purchasers”),
$450,000,000 in aggregate principal amount of its 17/8% Senior Subordinated
Convertible Notes due 2018 (the “Firm Notes”). The Company also proposes to
issue and sell to the Initial Purchasers, not more than an additional
$50,000,000 of its 17/8% Senior Subordinated Convertible Notes due 2018 (the
“Additional Notes”) if and to the extent that the Initial Purchasers shall have
determined to exercise the right to purchase such 17/8% Senior Subordinated
Convertible Notes due 2018 granted to the Initial Purchasers in Section 3(b)
hereof. The Firm Notes and the Additional Notes are hereinafter collectively
referred to as the “Notes.” The Notes will be guaranteed (collectively, the
“Guarantees”) by the subsidiaries listed in Schedule II hereto (the
“Guarantors”). As used herein, the term “Notes” shall include the Guarantees,
unless the context otherwise requires. The Notes will (i) have terms and
provisions that are summarized in the Offering Memorandum (as defined below),
and (ii) are to be issued pursuant to an Indenture (the “Indenture”) to be
entered into among the Company, the Guarantors and Wells Fargo Bank, National
Association, as trustee (the “Trustee”). The Notes will be convertible into
cash, shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), including any such shares issuable upon conversion in
connection with a “make-whole fundamental change” (as defined in the Offering
Memorandum) (the “Underlying Common Stock”), or a combination of cash and shares
of Common Stock, at the Company’s election, as set forth in the Offering
Memorandum. This Agreement is to confirm the agreement concerning the purchase
of the Notes from the Company by the Initial Purchasers.

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(2) under the Securities Act.



--------------------------------------------------------------------------------

The Company and the Guarantors have prepared a preliminary offering memorandum,
dated September 11, 2012 (the “Preliminary Offering Memorandum”), a pricing term
sheet substantially in the form attached hereto as Schedule III (the “Pricing
Term Sheet”) setting forth the terms of the Notes omitted from the Preliminary
Offering Memorandum, and a final offering memorandum, dated September 12, 2012
(the “Offering Memorandum”), setting forth information regarding the Company,
the Guarantors, the Notes and the Guarantees. The Preliminary Offering
Memorandum, as supplemented and amended as of the Applicable Time (as defined
below), together with the Pricing Term Sheet and any of the documents listed on
Schedule IV(A) hereto are collectively referred to as the “Pricing Disclosure
Package.” The Company and the Guarantors hereby confirm that they have
authorized the use of the Pricing Disclosure Package and the Offering Memorandum
in connection with the offering and resale of the Notes by the Initial
Purchasers. “Applicable Time” means 8:30 a.m. (New York City time) on the
business day immediately following the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K, the Company’s quarterly
reports on Form 10-Q for the quarters ended March 31, 2012 and June 30, 2012 and
the Company’s Current Reports on Form 8-K filed since January 1, 2012, and all
subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date. All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports.” For the avoidance of doubt, Exchange Act Reports
shall not include any Current Reports on Form 8-K (or portions thereof) that are
“furnished” to but not “filed” with the Commission.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”).
Those persons specified above are referred to herein as “Eligible Purchasers.”

2. Representations, Warranties and Agreements of the Company and the Guarantors.
The Company and each of the Guarantors, jointly and severally, represent,
warrant and agree as follows:

(a) When the Notes and Guarantees are issued and delivered pursuant to this
Agreement, such Notes and Guarantees will not be of the same class (within the
meaning of Rule

 

2



--------------------------------------------------------------------------------

144A under the Securities Act) as securities of the Company or the Guarantors
that are listed on a national securities exchange registered under Section 6 of
the Exchange Act or that are quoted in a United States automated inter-dealer
quotation system.

(b) Assuming the accuracy of your representations and warranties in
Section 3(c), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D (including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company, the Guarantors, any of their respective affiliates or any of
their respective representatives (other than you, as to whom the Company and the
Guarantors make no representation) in connection with the offer and sale of the
Notes.

(d) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, each as of its respective date, contains all the
information specified in, and meeting the requirements of, Rule 144A(d)(4) under
the Securities Act.

(e) Neither the Company, any Guarantor nor any other person acting on behalf of
the Company or any Guarantor has sold or issued any securities that would be
integrated with the offering of the Notes contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

(f) The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum have been prepared by the Company and the Guarantors for use
by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Company or any
of the Guarantors is contemplated.

(g) The Offering Memorandum will not, as of its date or as of the Closing Date,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Company through the Representatives by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).

(h) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to

 

3



--------------------------------------------------------------------------------

make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that no representation or warranty is made
as to information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

(i) The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representatives; any such Free
Writing Offering Document the use of which has been previously consented to by
the Initial Purchasers is listed on Schedule IV.

(j) The Pricing Disclosure Package, when taken together with each Free Writing
Offering Document listed in Schedule IV(B) hereto, did not, as of the Applicable
Time, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Pricing
Disclosure Package (or Free Writing Offering Document listed in Schedule IV(B)
hereto) in reliance upon and in conformity with written information furnished to
the Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

(k) The Exchange Act Reports, when they were or are filed with the Commission,
conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(l) The Company and each of its Significant Subsidiaries (as defined below) have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority (corporate or
otherwise) necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, financial condition, results of
operations or prospects of the Company and its subsidiaries taken as a whole or
on the performance by the Company and the Guarantors of their obligations under
this Agreement, the Indenture, the Notes and the Guarantees, as applicable (a
“Material Adverse Effect”). Other than the subsidiaries listed on Schedule V
hereto (the “Significant Subsidiaries,” and each a “Significant Subsidiary”),
the Company does not have any “significant subsidiary,” as that term is defined
in Rule 1-02(w) of Regulation S-X under the Securities Act.

 

4



--------------------------------------------------------------------------------

(m) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Pricing Disclosure Package and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Pricing Disclosure Package and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each Significant Subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable (except, in the case of any foreign subsidiary, for directors’
nominal or qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
for such security interest or other lien, charge or voting/transfer restrictions
that would not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

(n) The Company and each Guarantor has all requisite corporate or limited
liability company power and authority, as applicable, to execute, deliver and
perform its obligations under the Indenture. The Indenture has been duly and
validly authorized by the Company and the Guarantors, and upon its execution and
delivery and, assuming due authorization, execution and delivery by the Trustee,
will constitute the valid and binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). No qualification of the Indenture under the
Trust Indenture Act of 1939 (the “Trust Indenture Act”) is required in
connection with the offer and sale of the Notes contemplated hereby or in
connection with the Exempt Resales. The Indenture will conform to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(o) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

 

5



--------------------------------------------------------------------------------

(p) Each Guarantor has all requisite corporate or limited liability company
power and authority, as applicable, to execute, issue and perform its
obligations under the Guarantees. The Guarantees have been duly and validly
authorized by the Guarantors and when the Indenture is duly executed and
delivered by the Guarantors in accordance with its terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(q) The Company has all the requisite corporate power and authority to issue the
Underlying Common Stock issuable upon conversion of the Notes. The Underlying
Common Stock has been duly and validly authorized by the Company and, and when
issued upon conversion of the Notes in accordance with the terms of the Notes,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Common Stock will not be subject to any preemptive or similar rights.
The Underlying Common Stock will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(r) The Company and each Guarantor has all requisite corporate power to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company and each
of the Guarantors.

(s) The issue and sale of the Notes, the Guarantees and the issuance of the
Underlying Common Stock upon conversion of the Notes, the execution, delivery
and performance by the Company and the Guarantors of the Notes, the Guarantees,
the Indenture and this Agreement, the application of the proceeds from the sale
of the Notes as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum and the consummation of the
transactions contemplated hereby and thereby, will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
Significant Subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Significant Subsidiaries is a party, or by which the Company or any of its
Significant Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Significant Subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its Significant Subsidiaries
or (iii) result in the violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, reasonably be likely to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(t) No material consent, approval, authorization, order, license, registration
or qualification of or with any court or arbitrator or governmental or
regulatory authority is required for the issue and sale of the Notes and the
Guarantees and the issuance of the Underlying Common Stock upon conversion of
the Notes, the execution, delivery and performance by the Company and the
Guarantors of the Notes, the Guarantees, the Indenture and this Agreement, the
application of the proceeds from the sale of the Notes as described under “Use
of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, except for such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Notes by
the Initial Purchasers and the listing of the Underlying Common Stock on the New
York Stock Exchange, each of which has been obtained and is in full force and
effect.

(u) The historical financial statements (including the related notes and
supporting schedules) of the Company and its consolidated subsidiaries included
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum present fairly in all material respects the financial condition,
results of operations and cash flows of the Company and its consolidated
subsidiaries, at the dates and for the periods indicated, and have been prepared
in conformity with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as otherwise stated therein and, in the case of unaudited financial statements,
subject to year-end adjustments; and the other financial information included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum has been derived from the accounting records of the Company and its
consolidated subsidiaries and presents fairly in all material respects the
information shown thereby.

(v) PricewaterhouseCoopers LLP (“PwC”), who have certified certain financial
statements of the Company, whose report appears in the Pricing Disclosure
Package and the Offering Memorandum or is incorporated by reference therein and
who have delivered the initial letter referred to in Section 7(c) hereof, are
independent registered public accountants as required by the Securities Act and
the rules and regulations thereunder and the rules and regulations of the Public
Company Accounting Oversight Board.

(w) The Company and its Significant Subsidiaries maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply in all material respects with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to the Company’s assets is permitted only in

 

7



--------------------------------------------------------------------------------

accordance with management’s general or specific authorization; and (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. Except as disclosed in the Pricing Disclosure Package and the
Offering Memorandum, there are no material weaknesses in the Company’s internal
controls.

(x) The Company and its Significant Subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that complies with the requirements of the Exchange Act and that
has been designed to ensure that information required to be disclosed by the
Company in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its Significant Subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(y) The Company’s auditors and the audit committee of the Board of Directors of
the Company have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which have materially adversely affected or are reasonably likely to
materially adversely affect the Company’s ability to record, process, summarize
and report financial information; and (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting. Since the date of the most
recent balance sheet of the Company and its consolidated subsidiaries reviewed
or audited by PwC and the audit committee of the board of directors of the
Company, there have been no significant changes in internal controls or in other
factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(z) There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

(aa) Since the date of the most recent audited financial statements of the
Company included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum, (i) there has not been any (A) material change in
the capital stock (other than the issuance of shares of common stock upon
exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in,
the Pricing Disclosure Package and the Offering Memorandum), (B) material change
in short-term debt or (C) material change in long-term debt of the Company or
any of its subsidiaries, or any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Company on any class of capital
stock, or any material adverse change in or affecting the business, properties,
executive officers of the Company, financial condition, results of operations or
prospects of the Company and its subsidiaries taken as a whole; (ii) neither the

 

8



--------------------------------------------------------------------------------

Company nor any of its subsidiaries has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business that is
material to the Company and its subsidiaries taken as a whole and that is either
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Pricing Disclosure Package and
the Offering Memorandum.

(bb) The Company and its Significant Subsidiaries have good and marketable title
in fee simple (in the case of real property) to, or have valid and marketable
rights to lease or otherwise use, all items of real and personal property and
assets that are material to the respective businesses of the Company and its
Significant Subsidiaries, in each case free and clear of all liens,
encumbrances, and defects except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
Significant Subsidiaries or (ii) could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(cc) The Company and its Significant Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Pricing Disclosure Package and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in the Pricing Disclosure Package and the Offering Memorandum, neither
the Company nor any of its Significant Subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization except where such revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.

(dd) The Company and its Significant Subsidiaries own, possess valid license(s),
or have other rights to use, all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses
as currently conducted, except where the failure to own or possess such rights
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect. The Company and its Significant Subsidiaries have not
received any written notice of any claim of infringement, misappropriation or
conflict with any such rights of others in connection with its patents, patent
rights, licenses, inventions, trademarks, service marks, trade names, copyrights
and know-how, which could reasonably be expected to result in a Material Adverse
Effect.

(ee) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal, governmental or regulatory investigations,
actions, suits or

 

9



--------------------------------------------------------------------------------

proceedings pending to which the Company or any of its Significant Subsidiaries
is or may be a party or to which any property of the Company or any of its
Significant Subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect or could, in the
aggregate, reasonably be expected to have a material adverse effect on the
performance by the Company and the Guarantors of this Agreement, the Indenture,
the Notes, the Guarantees or the consummation of any of the transactions
contemplated hereby. To the knowledge of the Company, no such investigations,
actions, suits or proceedings are threatened or contemplated by any governmental
or regulatory authority or threatened by others.

(ff) There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(10) of
Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Memorandum. The statements made in the Pricing Disclosure
Package and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects.

(gg) The Company and its Significant Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its Significant
Subsidiaries and their respective businesses; and neither the Company nor any of
its Significant Subsidiaries has (i) received notice from any insurer or agent
of such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) to the
Company’s knowledge, any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business, except in the case of each of (i) and (ii) above, for any
such matter, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(hh) No relationship, direct or indirect, that would be required to be described
in a registration statement of the Company pursuant to Item 404 of Regulation
S-K, exists between or among the Company or any Guarantor and their respective
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any Guarantor and their respective
subsidiaries, on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Memorandum.

(ii) No labor disturbance by or dispute with employees of the Company or any of
its Significant Subsidiaries exists or, to the knowledge of the Company, is
contemplated or threatened, and the Company has no actual knowledge of any
existing or imminent labor disturbance by, or dispute with, the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect.

(jj) Neither the Company nor any of its Significant Subsidiaries is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and, to the

 

10



--------------------------------------------------------------------------------

knowledge of the Company, no event has occurred that, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Significant Subsidiaries is a party or by which
the Company or any of its Significant Subsidiaries is bound or to which any of
the property or assets of the Company or any of its Significant Subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.

(kk) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, (i) the Company and its Significant Subsidiaries (a) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions, judgments, decrees, orders and the
common law relating to pollution or the protection of the environment, natural
resources or human health or safety, including those relating to the generation,
storage, treatment, use, handling, transportation, Release or threat of Release
of Hazardous Materials (collectively, “Environmental Laws”), (b) have received
and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (c) have not received written notice of
any actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (d) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, (ii) there are no costs or liabilities associated with Environmental Laws
of or relating to the Company or its subsidiaries, (iii) there are no
proceedings that are pending, or that are known to be contemplated, against the
Company or any of its Significant Subsidiaries under any Environmental Laws in
which a governmental entity is also a party and (iv) the Company and its
Significant Subsidiaries are not aware of any facts or issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws, including the Release or threat of Release of Hazardous
Materials, except in the case of each of (i), (ii), (iii) and (iv) above, for
any such matter, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There has been no storage,
generation, transportation, use, handling, treatment, Release or threat of
Release of Hazardous Materials by, relating to or caused by the Company or any
of its Significant Subsidiaries (or, to the knowledge of the Company and its
subsidiaries, any other entity (including any predecessor) for whose acts or
omissions the Company or any of its subsidiaries is or could reasonably be
expected to be liable) at, on, under or from any property or facility now or
previously owned, operated or leased by the Company or any of its Significant
Subsidiaries, or at, on, under or from any other property or facility, in
violation of any Environmental Laws or in a manner or amount or to a location
that could reasonably be expected to result in any liability under any
Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. “Hazardous Materials” means any material, chemical, substance,
waste, pollutant, contaminant, compound, mixture, or constituent thereof, in

 

11



--------------------------------------------------------------------------------

any form or amount, including petroleum (including crude oil or any fraction
thereof) and petroleum products, natural gas liquids, asbestos and asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated or which can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure.

(ll) The Company and each of its Significant Subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed (taking into account valid extensions) and have paid all taxes due and
payable (whether or not shown on such tax returns) and all assessments received
by any of them, except where they are contesting the validity of any such tax in
good faith and adequate provision (in accordance with GAAP) has been made
therefor in the financial statements of the Company and its Significant
Subsidiaries except where failure to file such tax returns or pay such taxes or
such assessments could not reasonably be expected to result in a Material
Adverse Effect; and except as otherwise disclosed in the Pricing Disclosure
Package and the Offering Memorandum, there is no tax deficiency that has been
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets, except in any case in which such tax deficiency
would not have a Material Adverse Effect.

(mm) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 and 430 of the Code or Section 302 and 303 of
ERISA, the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA, as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or could reasonably
be expected to result, in material liability to the Company or its subsidiaries;
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA); and (vii) there is no pending audit or, to the knowledge of the Company,
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension

 

12



--------------------------------------------------------------------------------

Benefit Guaranty Corporation or any other governmental agency or any foreign
regulatory agency with respect to any Plan that could reasonably be expected to
result in material liability to the Company or its subsidiaries. None of the
following events has occurred or is reasonably likely to occur: (x) a material
increase in the aggregate amount of contributions required to be made to all
Plans by the Company or its Significant Subsidiaries in the current fiscal year
of the Company and its Significant Subsidiaries compared to the amount of such
contributions made in the Company and its subsidiaries’ most recently completed
fiscal year; or (y) a material increase in the Company and its subsidiaries’
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) compared to the amount of such
obligations in the Company and its subsidiaries’ most recently completed fiscal
year.

(nn) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no Significant Subsidiary of the Company is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company or any other
Significant Subsidiary, from making any other distribution on such Significant
Subsidiary’s capital stock to the Company or any Significant Subsidiary of the
Company, from repaying to the Company any loans or advances to such Significant
Subsidiary from the Company or from transferring any of such Significant
Subsidiary’s properties or assets to the Company or any other Significant
Subsidiary of the Company except for such restrictions that are not reasonably
likely to have a material adverse effect on the performance by the Company of
its obligations under this Agreement, the Indenture and the Notes.

(oo) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Pricing Disclosure Package and the Offering Memorandum is not based on or
derived from sources that are reliable and accurate in all material respects.

(pp) Neither the Company, the Guarantors nor any of their respective
subsidiaries is, and after giving effect to the offer and sale of the Notes and
the application of the proceeds therefrom as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Offering Memorandum will be,
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.

(qq) Immediately after the consummation of the issuance of the Notes, the
Company will be Solvent. The term “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of the Company are not less than the total amount
required to pay the probable liabilities of the of the Company on their total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (ii) the Company is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business, (iii) assuming the
sale of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package and the Offering Memorandum, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature,
(iv) the Company is not engaged in any business or transaction, and is not about
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after

 

13



--------------------------------------------------------------------------------

giving due consideration to the prevailing practice in the industry in which the
Company is engaged, and (v) the Company is not a defendant in any civil action
that would result in a judgment that the Company is or would become unable to
satisfy. In computing the amount of such contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

(rr) The statements set forth in each of the Pricing Disclosure Package and the
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the terms of the Notes and the Guarantees and
under the captions “Description of Capital Stock,” “Description of Other
Indebtedness,” “Certain U.S. Federal Income and Estate Tax Considerations” and
“Plan of Distribution”, insofar as they purport to summarize the provisions of
the laws and documents referred to therein, are accurate summaries in all
material respects.

(ss) Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company, any Significant
Subsidiary and any person granting such person the right to require the Company
or any of its Significant Subsidiaries to file a registration statement under
the Securities Act with respect to any securities of the Company or any
Significant Subsidiary owned or to be owned by such person or in any securities
being registered pursuant to any other registration statement filed by the
Company or any Significant Subsidiary under the Securities Act.

(tt) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
could give rise to a valid claim against any of them or the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

(uu) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

(vv) The Company and its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.

(ww) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

14



--------------------------------------------------------------------------------

(xx) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(yy) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any penalties or enforcement
action for violations of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and the
Company will not, directly or indirectly, use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

Any certificate signed by any officer of the Company or the Guarantors and
delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or such Guarantor, jointly and severally, as to matters
covered thereby, to each Initial Purchaser.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company and the Guarantors, jointly and severally, hereby agree, on the
basis of the representations, warranties, covenants and agreements of the
Initial Purchasers contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchasers and, upon the
basis of the representations, warranties and agreements of the Company and the
Guarantors herein contained and subject to all the terms and conditions set
forth herein, each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.5% of the principal amount
thereof, the principal amount of Firm Notes set forth opposite the name of such
Initial Purchaser in Schedule I hereto. The Company and the Guarantors shall not
be obligated to deliver any of the securities to be delivered hereunder except
upon payment for all of the securities to be purchased as provided herein.

(b) In addition, the Company and the Guarantors hereby agree, on the basis of
the representations and warranties, covenants and agreements of the Initial
Purchasers contained herein and subject to all the terms and conditions set
forth herein, to issue and sell to the Initial Purchasers the Additional Notes,
and the Initial Purchasers shall have the right to purchase, severally and not
jointly, up to $50,000,000 aggregate principal amount of Additional Notes at a
purchase price referred to in the preceding paragraph. The Representatives may
exercise this right on behalf of the Initial Purchasers in whole or from time to
time in part by giving written notice not later than 30 days after the date of
this Agreement. Any exercise notice shall specify

 

15



--------------------------------------------------------------------------------

the principal amount of Additional Notes to be purchased by the Initial
Purchasers and the date on which such Additional Notes are to be purchased.
Unless otherwise agreed to by the Company, each purchase date must be at least
two business days after the written notice is given and may not be earlier than
the closing date for the Firm Notes nor later than ten business days after the
date of such notice; provided, however, that the purchase date for the
Additional Notes shall be the Closing Date to the extent that such written
notice is delivered at least one business day prior to the Closing Date. On each
day, if any, that Additional Notes are to be purchased (an “Option Closing
Date”), each Initial Purchaser agrees, severally and not jointly, to purchase
the principal amount of Additional Notes (subject to such adjustments to
eliminate fractional Notes as you may determine) that bears the same proportion
to the total principal amount of Additional Notes to be purchased on such Option
Closing Date as the principal amount of Firm Notes set forth in Schedule I
opposite the name of such Initial Purchaser bears to the total principal amount
of Firm Notes.

(c) Each of the Initial Purchasers, severally and not jointly hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure Package
and the Offering Memorandum. Each of the Initial Purchasers, severally and not
jointly, hereby represents and warrants to, and agrees with, the Company, on the
basis of the representations, warranties and agreements of the Company and the
Guarantors, that such Initial Purchaser: (i) is a QIB with such knowledge and
experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Notes; (ii) is purchasing
the Notes pursuant to a private sale exempt from registration under the
Securities Act; (iii) in connection with the Exempt Resales, will solicit offers
to buy the Notes only from, and will offer to sell the Notes only to, the
Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package and the Offering Memorandum; and
(iv) will not offer or sell the Notes, nor has it offered or sold the Notes by,
or otherwise engaged in, any form of general solicitation or general advertising
(within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising), in connection with the offering of the
Notes.

(d) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, (ii) any
written communication that contains no “issuer information” (as defined in Rule
433(h)(2) under the Act) that was not included (including through incorporation
by reference) in the Preliminary Offering Memorandum or any Free Writing
Offering Document listed on Schedule IV hereto, (iii) the Free Writing Offering
Documents listed on Schedule IV hereto, (iv) any written communication prepared
by such Initial Purchaser and approved by the Company in writing, or (v) any
written communication relating to or that contains the terms of the Notes and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum.

 

16



--------------------------------------------------------------------------------

(e) Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Transfer Restrictions” section
of the Pricing Disclosure Package and Offering Memorandum (along with such other
legends as the Company and its counsel deem necessary).

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(a)
and 7(b) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties, covenants and agreements, and the Initial Purchasers hereby consent
to such reliance.

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Kane
Kessler, P.C., 1350 Avenue of the Americas, New York, York 10019, at 10:00 A.M.,
New York City time, on September 18, 2012 (the “Closing Date”). The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Company.

Payment for any Additional Notes shall be made to the Company against delivery
of such Additional Notes for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the Option Closing Date.

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form and will be registered in the name of
Cede & Co. as nominee of DTC. The Notes to be delivered to the Initial
Purchasers shall be made available to the Initial Purchasers in New York City
for inspection and packaging not later than 10:00 A.M., New York City time, on
the business day next preceding the Closing Date or the Option Closing Date, as
the case may be.

5. Agreements of the Company and the Guarantors. The Company and the Guarantors,
jointly and severally, agree with each of the Initial Purchasers as follows:

(a) The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, within one business day of the date of the Offering Memorandum,
such number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.

(b) The Company and the Guarantors will prepare the Offering Memorandum in a
form approved by the Initial Purchasers and, until the completion of the
distribution of the Notes (including the distribution of any Additional Notes to
the extent the Initial Purchasers exercise their option to purchase any
Additional Notes pursuant to Section 3(b)) by the Initial Purchasers, will not
make any amendment or supplement to the Pricing Disclosure Package or to the
Offering Memorandum of which the Initial Purchasers shall not previously have
been

 

17



--------------------------------------------------------------------------------

advised or to which they shall reasonably object after being so advised;
provided, that this clause shall not apply to any filing by the Company of any
Annual Report on Form 10-K, Quarterly Report on Form 10-Q or Current Report on
Form 8-K with respect to matters unrelated to the Notes and the offering or
conversion thereof; provided further, however, that the Company shall advise the
Initial Purchasers in advance of the filing of any such Annual Report, Quarterly
Report or Current Report.

(c) The Company and each of the Guarantors consents to the use of the Pricing
Disclosure Package and the Offering Memorandum in accordance with the securities
or Blue Sky laws of the jurisdictions in which the Notes are offered by the
Initial Purchasers and by all dealers to whom Notes may be sold, in connection
with the offering and sale of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or any of the Guarantors or
in the opinion of counsel for the Initial Purchasers, should be set forth in the
Pricing Disclosure Package or the Offering Memorandum so that the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary to supplement or amend the Pricing Disclosure Package or the Offering
Memorandum in order to comply with any law, the Company and the Guarantors will
forthwith prepare an appropriate supplement or amendment thereto, and will
promptly furnish to the Initial Purchasers and dealers a reasonable number of
copies thereof.

(e) None of the Company nor any Guarantor will make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a Free Writing
Offering Document without the prior consent of the Representatives, which
consent shall not be unreasonably withheld or delayed. If at any time following
issuance of a Free Writing Offering Document any event occurred or occurs as a
result of which such Free Writing Offering Document conflicts with the
information in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or, when taken together with the information
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, includes an untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances then prevailing, not misleading, as promptly as
practicable after becoming aware thereof, the Company will give notice thereof
to the Initial Purchasers through the Representatives and, if requested by the
Representatives, will prepare and furnish without charge to each Initial
Purchaser a Free Writing Offering Document or other document which will correct
such conflict, statement or omission.

(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Notes and the Underlying Common Stock for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes and the Underlying
Common Stock; provided that in connection therewith the Company shall not be
required to (i) qualify as a foreign corporation in any jurisdiction in which it
would

 

18



--------------------------------------------------------------------------------

not otherwise be required to so qualify, (ii) file a general consent to service
of process in any such jurisdiction, or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject.

(g) For a period commencing on the date hereof and ending on the 90th day after
the date of the Offering Memorandum, the Company and the Guarantors agree not
to, directly or indirectly, (i) offer for sale, sell, pledge or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would be expected to, result in the disposition by any person at any time in the
future of) any shares of Common Stock or securities convertible into or
exchangeable for shares of Common Stock (other than the shares of Common Stock
issued pursuant to employee benefit plans, qualified stock option plans, other
employee compensation plans or non-employee director compensation programs
(collectively, “Compensation Plans”) existing on the date hereof and disclosed
in the Pricing Disclosure Package or pursuant to currently outstanding options,
warrants or rights not issued under one of those plans), or sell or grant
options, rights or warrants with respect to any shares of Common Stock or
securities convertible into or exchangeable for shares of Common Stock (other
than (1) the issuance of the Notes to be sold hereunder, (2) the issuance of
shares of Common Stock upon conversion of the Notes, if applicable, (3) the
grant of options and other equity awards pursuant to Compensation Plans existing
on the date hereof and disclosed in the Pricing Disclosure Package or the
Offering Memorandum or (4) shares of Common Stock or securities convertible into
or exchangeable for shares of Common Stock issued by the Company as
consideration for any merger or acquisition made by the Company or any of its
subsidiaries; provided, however, that the aggregate number of shares of Common
Stock or securities convertible into or exchangeable for shares of Common Stock
(on an as-converted or as-exercised basis, as the case may be) that the Company
may sell or issue or agree to sell or issue pursuant to this clause (4) shall
not exceed 5% of the total number of shares of the Company’s Common Stock issued
and outstanding immediately following the completion of the transactions
contemplated herein; and provided further, that any recipients of such Common
Stock or securities convertible into or exchangeable for shares of Common Stock
pursuant to this clause (4) shall execute a lock-up agreement substantially in
the form of Exhibit B hereto), (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such shares of Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise, (iii) file or cause
to be filed a registration statement, including any amendments, with respect to
the registration of Common Stock or securities convertible, exercisable or
exchangeable into Common Stock (other than any registration statement on Form
S-8), or (iv) publicly disclose the intention to do any of the foregoing, in
each case without the prior written consent of Barclays Capital Inc. and J.P.
Morgan Securities LLC, on behalf of the Initial Purchasers, and to cause each
officer and director of the Company set forth on Schedule VI hereto to furnish
to the Representatives, prior to the date of this Agreement, a letter or
letters, substantially in the applicable form attached hereto as Exhibit B
hereto (the “Lock-Up Agreements”).

(h) Between the date hereof and the Closing Date (both dates included), neither
the Company nor the Guarantors will do any act or thing which, had the Firm
Notes then been in issue, would result in an adjustment to the conversion price
of the Firm Notes.

 

19



--------------------------------------------------------------------------------

(i) For so long as any of the Notes or the Underlying Common Stock are
outstanding, and unless otherwise available on the Commission’s Electronic Data
Gathering and Retrieval System, the Company and the Guarantors will, furnish at
their expense to the Initial Purchasers, and, upon request, to the holders of
the Notes or the Underlying Common Stock and prospective purchasers of the Notes
or the Underlying Common Stock the information required by Rule 144A(d)(4) under
the Securities Act (if any).

(j) The Company and the Guarantors will apply the net proceeds from the sale of
the Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”

(k) The Company, the Guarantors and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

(l) The Company and the Guarantors will use their commercially reasonable
efforts to permit the Notes to be eligible for clearance and settlement through
DTC.

(m) The Company and the Guarantors will not, and will not permit any of their
respective affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Notes that have been acquired by any of them, except for Notes
purchased by the Company, the Guarantors or any of their respective affiliates
and resold in a transaction registered under the Securities Act.

(n) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes.

(o) The Company and the Guarantors agree to comply in all material respects with
all agreements set forth in the representation letter of the Company and the
Guarantors to DTC relating to the approval of the Notes by DTC for “book entry”
transfer.

(p) The Company and the Guarantors will use their commercially reasonable
efforts to do and perform all things required or necessary to be done and
performed under this Agreement by it prior to the Closing Date, and to satisfy
all conditions precedent to the Initial Purchasers’ obligations hereunder to
purchase the Notes.

(q) The Company agrees to reserve and keep available at all times, free of
preemptive rights, a sufficient number of Underlying Common Stock to enable the
Company to satisfy any obligations to issue Underlying Common Stock upon
conversion of the Notes.

(r) Between the date hereof and the Closing Date, the Company will not do or
authorize any act that would result in an adjustment of the conversion rate of
the Notes.

 

20



--------------------------------------------------------------------------------

(s) The Company agrees to use its commercially reasonable efforts to list,
subject to notice of issuance, the Underlying Common Stock issuable upon
conversion of the Notes on the New York Stock Exchange, and to maintain a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a register for the Underlying Common Stock.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantors,
jointly and severally, agree, to pay, without duplication, all expenses, costs,
fees and taxes incident to and in connection with: (a) the preparation,
printing, filing and distribution of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum (including, without
limitation, financial statements and exhibits) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Company’s and the Guarantors’ accountants and counsel, but not, however, legal
fees and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchasers’ counsel incurred in connection with any of the foregoing other than
the reasonable and documented fees of such counsel plus reasonable and
documented disbursements incurred in connection with the preparation, printing
and delivery of such Blue Sky memoranda); (c) the issuance, delivery and sale by
the Company of the Notes and the Guarantees by the Guarantors, the Initial
resale thereof by the Initial Purchasers, and any taxes payable in connection
therewith; (d) the qualification of the Notes for offer and sale under the
securities or Blue Sky laws of the several states, the provinces of Canada and
any other foreign jurisdictions as the Initial Purchasers may designate
(including, without limitation, the reasonable and documented fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification); (e) all the reasonable and documented fees and expenses of
the Initial Purchasers’ Canadian counsel incurred in connection with the
preparation of a Canadian offering memorandum or “wrap”; (f) the furnishing of
such copies of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, and all amendments and supplements thereto,
as may be reasonably requested for use in connection with the Exempt Resales;
(g) the preparation of certificates for the Notes (including, without
limitation, printing and engraving thereof); (h) the approval of the Notes by
DTC for “book-entry” transfer (including reasonable and documented fees and
expenses of counsel for the Initial Purchasers); (i) the rating of the Notes;
(j) the obligations of the Trustee, any agent of the Trustee and the counsel for
the Trustee in connection with the Indenture, the Notes and the Guarantees;
(k) the performance by the Company and the Guarantors of their other obligations
under this Agreement; and (l) all expenses incurred by the Company in connection
with any in-person or telephonic “road show” presentation to potential
investors.

 

21



--------------------------------------------------------------------------------

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
and the Guarantors contained herein, to the performance by the Company and the
Guarantors of their respective obligations hereunder, and to each of the
following additional terms and conditions:

(a) (i) Kane Kessler, P.C., counsel for the Company, shall have furnished to the
Initial Purchasers, at the request of the Company, their written opinion and
10b-5 Statement, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Initial Purchasers, to the
effect set forth in Exhibit A hereto, (ii) John Capps, Esq., counsel for the
Company, shall have furnished to the Representatives, at the request of the
Company, his written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Exhibit B and (iii) Greenberg
Traurig, P.A., Florida counsel for the Company, Belin Lamson McCormick Zumbach
Flynn, Iowa counsel for the Company, Garvey Schubert Barer, Washington counsel
for the Company and Ice Miller LLP, Indiana counsel for the Company or such
other Florida, Iowa, Washington and/or Indiana counsel for the Company
reasonably acceptable to the Representatives shall each have furnished to the
Representative, at the request of the Company, their written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, substantially to the effect set
forth in Exhibit C hereto.

(b) The Initial Purchasers shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.

(c) At the time of execution of this Agreement, the Initial Purchasers shall
have received from PwC a letter, in form and substance reasonably satisfactory
to the Initial Purchasers, addressed to the Initial Purchasers and dated the
date hereof (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and (iii) covering such other matters as are ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings.

(d) With respect to the letter of PwC referred to in the preceding paragraph and
delivered to the Initial Purchasers concurrently with the execution of this
Agreement (the “initial letter”), the Initial Purchasers shall have received
from PwC a “bring-down letter”, addressed to the Initial Purchasers and dated
the Closing Date (i) confirming that they are independent public accountants
within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission, (ii) stating, as of the Closing Date
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Offering Memorandum, as of a date not more
than three days prior to the date of the Closing Date), the conclusions and
findings of such firm with respect to the financial information and other
matters covered by the initial letter, and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letter.

 

22



--------------------------------------------------------------------------------

(e) No event or condition of a type described in Section 3(aa) hereof shall have
occurred or shall exist, which event or condition is not described in the
Pricing Disclosure Package (excluding any amendment or supplement thereto) and
the Offering Memorandum (excluding any amendment or supplement thereto) and the
effect of which in the judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Notes on the
terms and in the manner contemplated by this Agreement, the Pricing Disclosure
Package and the Offering Memorandum.

(f) The Company shall have furnished or caused to be furnished to the Initial
Purchasers dated as of the Closing Date a certificate of the Chief Executive
Officer of the Company, the Chief Financial Officer of the Company or another
officer of the Company reasonably satisfactory to the Initial Purchasers, on
behalf of the Company and each Guarantor, as to such matters as the
Representatives may reasonably request, including, without limitation, a
statement that:

(i) The representations, warranties and agreements of the Company and each
Guarantor in Section 2 are true and correct on and as of the Closing Date, the
Company and each Guarantor has complied in all material respects with all its
agreements contained herein and the Company and each Guarantor has satisfied all
the conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date; and

(ii) Such person has examined the Pricing Disclosure Package and the Offering
Memorandum and that (A) the Pricing Disclosure Package, as of the Applicable
Time, and the Offering Memorandum, as of its date and as of the Closing Date,
did not and do not contain any untrue statement of a material fact and did not
and do not omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package or the
Offering Memorandum in reliance upon and in conformity with written information
furnished to the Company through the Representatives by or on behalf of any
Initial Purchaser specifically for inclusion therein, which information is
specified in Section 8(e), and (B) since the date of the Pricing Disclosure
Package and the Offering Memorandum, no event has occurred which should have
been set forth in a supplement or amendment to the Pricing Disclosure Package
and the Offering Memorandum.

(g) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement (i) no downgrading shall have occurred in the rating
accorded the debt securities or preferred stock of, or guaranteed by, the
Company or any of its Significant Subsidiaries that are rated by a “nationally
recognized statistical rating organization,” as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act (as in effect
on July 21, 2010), and (ii) no such organization shall have publicly announced
that it has

 

23



--------------------------------------------------------------------------------

under surveillance or review, with possible negative implications, its rating of
any of the debt securities or preferred stock of, or guaranteed by, the Company
or any of its Significant Subsidiaries.

(h) The Notes shall be eligible for clearance and settlement through DTC.

(i) The Company, the Guarantors and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.

(j) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the offering or delivery of the Notes being delivered on the Closing Date on the
terms and in the manner contemplated in the Offering Memorandum or that, in the
judgment of the Representatives, could materially and adversely affect the
financial markets or the markets for the Notes and other debt or equity
securities.

(k) The Company shall have submitted to the New York Stock Exchange an
additional listing application to list the Underlying Common Stock issuable upon
conversion of the Notes.

(l) The Lock-Up Agreements between the Representatives and the officers and
directors of the Company set forth on Schedule VI, delivered to the
Representatives on or before the date of this Agreement, shall be in full force
and effect on the Closing Date and the Option Closing Date, as the case may be.

(m) On or prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.

The several obligations of the Initial Purchasers to purchase Additional Notes
hereunder are subject to the delivery to the Representatives on the applicable
Option Closing Date of such documents as the Representatives may reasonably
request with respect to the good

 

24



--------------------------------------------------------------------------------

standing of the Company and each Guarantor, the due authorization and issuance
of the Additional Notes to be sold on such Option Closing Date and other matters
related to the issuance of such Additional Notes.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Company and each Guarantor, hereby agree, jointly and severally, to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof (including, but not limited
to, any loss, claim, damage, liability or action relating to purchases and sales
of Notes), to which that Initial Purchaser, affiliate, director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Company or any
Guarantor (or based upon any written information furnished by the Company or any
Guarantor) specifically for the purpose of qualifying any or all of the Notes
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or any Guarantor in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically) or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse each Initial Purchaser and each such director, officer,
employee or controlling person promptly upon demand for any reasonable and
documented legal or other expenses reasonably incurred by that Initial
Purchaser, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists

 

25



--------------------------------------------------------------------------------

solely of the information specified in Section 8(e). The foregoing indemnity
agreement is in addition to any liability that the Company or the Guarantors may
otherwise have to any Initial Purchaser or to any affiliate, director, officer,
employee or controlling person of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, each Guarantor, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof, to which the Company, any Guarantor or any such director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or in any amendment or supplement thereto, (B) in any Blue Sky Application, or
(C) in any Marketing Materials, or (ii) the omission or alleged omission to
state in any Free Writing Offering Document, Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, or in any amendment
or supplement thereto, or in any Blue Sky Application or in any Marketing
Materials any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse the Company and any such director, officer, employee or
controlling person promptly upon demand for any reasonable and documented legal
or other expenses reasonably incurred by the Company and any such director,
officer, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred, but in each case only to the extent
that the untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representatives by or on behalf of that Initial Purchaser specifically for
inclusion therein, which information is limited to the information set forth in
Section 8(e). The foregoing indemnity agreement is in addition to any liability
that any Initial Purchaser may otherwise have to the Company, any Guarantor or
any such director, officer, employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 8 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under this Section 8. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying

 

26



--------------------------------------------------------------------------------

party to the indemnified party of its election to assume the defense of such
claim or action, the indemnifying party shall not be liable to the indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the indemnified party
shall have the right to employ counsel to represent jointly the indemnified
party and those other indemnified parties and their respective directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought under this
Section 8, if (i) the indemnified party and the indemnifying party shall have so
mutually agreed; (ii) the indemnifying party has failed within a reasonable time
to retain counsel reasonably satisfactory to the indemnified party; (iii) the
indemnified party and its directors, officers, employees and controlling persons
shall have reasonably concluded, based on the advice of counsel, that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of one such separate counsel (in addition to
any local counsel) shall be paid by the indemnifying party. No indemnifying
party shall (x) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include a statement as to, or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party, or (y) be liable for
any settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
from the offering of the Notes, or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial

 

27



--------------------------------------------------------------------------------

Purchasers, on the other, with respect to such offering shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
purchased under this Agreement (before deducting expenses) received by the
Company and the Guarantors, on the one hand, and the total underwriting
discounts and commissions received by the Initial Purchasers with respect to the
Notes purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement as set forth on the
cover page of the Offering Memorandum. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, the Guarantors, or the Initial Purchasers, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. For purposes of
the preceding two sentences, the net proceeds deemed to be received by the
Company shall be deemed to be also for the benefit of the Guarantors, and
information supplied by the Company shall also be deemed to have been supplied
by the Guarantors. The Company, the Guarantors and the Initial Purchasers agree
that it would not be just and equitable if contributions pursuant to this
Section 8(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 8(d) shall be deemed to include, for purposes
of this Section 8(d), any reasonable and documented legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8(d), no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the total initial purchaser discounts and
commissions received by such Initial Purchaser with respect to the offering of
the Notes exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
purchase obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company and the Guarantors
acknowledge and agree that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth under the sub-heading “Stabilization,
Short Positions, Market Making and Trading” of the section entitled “Plan of
Distribution” in the Pricing Disclosure Package and the Offering Memorandum
constitute the only information concerning such Initial Purchasers furnished in
writing to the Company by or on behalf of the Initial Purchasers specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum or in any amendment or supplement thereto.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date or the Option Closing Date, as the case may be, any
Initial Purchaser defaults in its obligations to purchase the Notes that it has
agreed to purchase under this Agreement, the remaining non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Notes by the
non-defaulting Initial Purchasers or

 

28



--------------------------------------------------------------------------------

other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Notes, then the Company shall be entitled to a further period of 36 hours within
which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Notes on such terms. In the event that within the
respective prescribed periods, the non-defaulting Initial Purchasers notify the
Company that they have so arranged for the purchase of such Notes, or the
Company notifies the non-defaulting Initial Purchasers that it has so arranged
for the purchase of such Notes, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date or the Option Closing Date, as the
case may be, for up to seven full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Pricing Disclosure Package, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Pricing Disclosure Package
or the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context requires otherwise, any party not listed in
Schedule I hereto that, pursuant to this Section 9, purchases Notes that a
defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased on the Closing
Date or the Option Closing Date, as the case may be, does not exceed
one-eleventh of the aggregate principal amount of all the Notes to be purchased
on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder on such date plus such
Initial Purchaser’s pro rata share (based on the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder on such date) of the Notes
of such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made; provided that the non-defaulting Initial
Purchasers shall not be obligated to purchase more than 110% of the aggregate
principal amount of Notes that it agreed to purchase on the Closing Date or the
Option Closing Date, as the case may be, pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased on the Closing
Date or the Option Closing Date, as the case may be, exceeds one-eleventh of the
aggregate principal amount of all the Notes to be purchased on such date, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement or, with respect to the Option Closing Date, the obligation of
the Initial Purchasers to purchase Additional Notes on the Option Closing Date,
as the case may be, shall terminate without liability on the part of the
non-defaulting Initial Purchasers. Any termination of this Agreement pursuant to
this Section 9 shall be without liability on the part of the Company or the
Guarantors, except that the Company and each of the Guarantors will continue to
be liable for the payment of expenses as set forth in Sections 6 and 11 and
except that the provisions of Section 8 shall not terminate and shall remain in
effect.

 

29



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(e), (g) or (j) shall have occurred or
if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.

11. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchasers, or
(b) the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall reimburse
the Initial Purchasers for all reasonable out-of-pocket expenses (including the
reasonable and documented fees and disbursements of counsel for the Initial
Purchasers) incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Notes, and upon demand the Company and the
Guarantors shall pay the full amount thereof to the Initial Purchasers. If this
Agreement is terminated pursuant to Section 9 by reason of the default of one or
more Initial Purchasers, the Company and the Guarantors shall not be obligated
to reimburse any defaulting Initial Purchaser on account of those expenses.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchaser, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to (i) Barclays Capital
Inc., 745 Seventh Avenue, New York, New York 10019, Attention: Syndicate
Registration and (ii) J.P. Morgan Securities LLC, 383 Madison Avenue, New York,
New York 10179, Attention: Equity Syndicate Desk, with a copy to Latham &
Watkins LLP, 885 Third Ave., New York, New York 10022, Attention: Ian Schuman,
Esq. and Greg Rodgers, Esq., and with a copy, in the case of any notice pursuant
to Section 8(c), to the Director of Litigation, Office of the General Counsel,
Barclays Capital Inc., 745 Seventh Ave., New York, New York 10019;

(b) if to the Company or any Guarantor, shall be delivered or sent by mail,
telex, overnight courier or facsimile transmission to Jarden Corporation, 555
Theodore Fremd Avenue, Rye, New York 10580, Attention: Legal Department (Fax:
914-967-9405), with a copy to Kane Kessler, P.C., 1350 Avenue of the Americas,
New York, New York 10019, Attention: Robert L. Lawrence and Mitchell D.
Hollander;

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, facsimile or
electronic transmission to such Initial Purchaser at its address set forth in
its acceptance telex to Barclays Capital Inc., which address will be supplied to
any other party hereto by Barclays Capital Inc. upon request. Any such
statements, requests, notices or agreements shall take effect at the time of
receipt thereof. The Company shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by Barclays Capital Inc.

 

30



--------------------------------------------------------------------------------

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Company and
the Guarantors contained in this Agreement shall also be deemed to be for the
benefit of directors, officers and employees of the Initial Purchasers and each
person or persons, if any, controlling any Initial Purchaser within the meaning
of Section 15 of the Securities Act. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 13, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

17. Waiver of Jury Trial. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company and the Guarantors acknowledge and agree that
in connection with this offering, or any other services the Initial Purchasers
may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company, any
Guarantor and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (b) the Initial Purchasers are not acting as advisors, expert
or otherwise, to the Company or the Guarantors, including, without limitation,
with respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company and the Guarantors shall be limited to those
duties and obligations specifically stated herein; (d) the Initial Purchasers
and their respective affiliates may have interests that differ from those of the
Company and the Guarantors; and (e) the Company and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate. The Company and the Guarantors hereby waives any claims that the
Company and the Guarantors may have against the Initial Purchasers with respect
to any breach of fiduciary duty in connection with the Notes.

 

31



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

32



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between the Company, the
Guarantors and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

Very truly yours, JARDEN CORPORATION By  

/s/ John E. Capps

  Name: John E. Capps  

Title: Executive Vice President, General Counsel and Secretary

 

33



--------------------------------------------------------------------------------

GUARANTORS ALLTRISTA PLASTICS LLC AMERICAN HOUSEHOLD, INC. AUSTRALIAN COLEMAN,
INC. BICYCLE HOLDING, INC. BRK BRANDS, INC. CC OUTLET, INC. COLEMAN
INTERNATIONAL HOLDINGS, LLC COLEMAN WORLDWIDE CORPORATION FIRST ALERT, INC.
HEARTHMARK, LLC HOLMES MOTOR CORPORATION JARDEN ACQUISITION I, LLC JARDEN ZINC
PRODUCTS, LLC JT SPORTS LLC K-2 CORPORATION K2 INC. KANSAS ACQUISITION CORP.
L.A. SERVICES, INC. LASER ACQUISITION CORP. LEHIGH CONSUMER PRODUCTS LLC
LOEW-CORNELL, LLC MARKER VOLKL USA, INC. MARMOT MOUNTAIN, LLC MIKEN SPORTS, LLC
NIPPON COLEMAN, INC. OUTDOOR TECHNOLOGIES CORPORATION PENN FISHING TACKLE MFG.
CO. PURE FISHING, INC. QUOIN, LLC

RAWLINGS SPORTING GOODS COMPANY, INC.

SEA STRIKER, LLC SHAKESPEARE COMPANY, LLC SHAKESPEARE CONDUCTIVE FIBERS, LLC SI
II, INC. SITCA CORPORATION SUNBEAM AMERICAS HOLDINGS, LLC SUNBEAM PRODUCTS, INC.
THE COLEMAN COMPANY, INC.

THE UNITED STATES PLAYING CARD COMPANY

USPC HOLDING, INC.

 

By  

John E. Capps

  Name: John E. Capps   Title: Vice President

 

34



--------------------------------------------------------------------------------

Accepted, as of the date first written above:

BARCLAYS CAPITAL INC.

J.P. MORGAN SECURITIES LLC

Acting on behalf of themselves and as the

Representatives of the several Initial Purchasers

 

BARCLAYS CAPITAL INC. By  

/s/ Paul Robinson

  Name: Paul Robinson   Title: Managing Director

 

J.P. MORGAN SECURITIES LLC By  

/s/ Santosh Sreenivasan

  Name: Santosh Sreenivasan   Title: Managing Director

 

35